ON PETITION FOR REHEARING
DeBRULER, C. J.
The only issue in appellant’s petition for rehearing that was not considered and decided in the original opinion is whether appellant has a right to oral argument *133before this Court. This Court refused appellant’s petition for oral argument. In Robbins v. State (1969), 250 Ind. 219, 16 Ind. Dec. 368, Judge Hunter, speaking for a unanimous Court said:
“While it is true that, when an appeal is afforded to an accused, certain essentials attach to the appellate procedure, it has never been required that one such essential be oral argument. It has been the experience of this court that oral argument has proved helpful or decisive only when the issues were too .complex to be adequately covered in a written brief. In the instant case we feel the briefs adequately and completely articulate the issue involved in this appeal.”
On the authority of that case we deny rehearing.
Arterburn, Hunter and Jackson, JJ., concur, Givan, J., not participating.
Note. — Reported in 239 N. E. 2d 605. Rehearing reported in 244 N. E. 2d 649.